Exhibit 10.20

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

MANUFACTURING DEVELOPMENT AND SCALE-UP AGREEMENT

 

This Manufacturing Development and Scale-up Agreement (the “Agreement”) is made
as of March 19, 2012 (the “Effective Date”), between Liquidia
Technologies, Inc., a Delaware corporation (“Liquidia”) having its principal
place of business at Suite 100, 419 Davis Drive, Morrisville, NC  27560 and
Chasm Technologies, Inc., a Massachusetts corporation (“Chasm”) with principal
offices located at 85 Wagon Rd, Westwood, MA 02090.

 

Whereas; Chasm and Liquidia entered into a Consulting Services and License
Agreement on 31 August 2006 (the “Chasm Consulting Agreement”), which was
mutually terminated by the parties as of the Effective Date; and

 

Whereas; the parties desire to now enter a manufacturing development and
scale-up agreement whereby Chasm wishes to assist Liquidia in scale-up and
optimization of Liquidia’s PRINT manufacturing capabilities.

 

In consideration of the mutual promises and agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.            Definitions. Capitalized terms used in this Agreement shall have
the meanings specified in this Agreement.  In addition, the following terms
shall have the meanings below:

 

“Chasm Pre-Existing Intellectual Property” means Pre-Existing Intellectual
Property owned or licensed by Chasm or its subcontractors.

 

“Deliverable” means any deliverable developed or prepared for Liquidia pursuant
to this Agreement.

 

“Net Sales” means the worldwide gross receipts from sales to third parties of
all Products, less all customary deductions actually paid using generally
accepted accounting principles for i) trade, cash and quantity credits,
discounts, refunds or rebates; ii) allowances or credits to customers actually
granted on account of rejection, damage, or return of product; iii) sales
commissions;  iv) sales and excise taxes (including value added tax) and any
other governmental charges imposed upon the production, importation, use or sale
of product; and v) transportation charges, including insurance, for transporting
product to the extent specifically invoiced to the customer.

 

“Pre-Existing Intellectual Property” means the data, information, tools, ideas,
techniques, methodologies, specifications, documentation, notes and materials,
including any patents, patent rights, copyrights, mask works, trade secrets and
other intellectual property rights embodied therein, owned or controlled by a
party prior to or independent of Chasm’s performance under this Agreement, and
whether or not used to produce, or embodied in, the Deliverables.

 

“Products” shall mean any particle or film fabricated in-whole or in-part under
this Agreement.

 

 





--------------------------------------------------------------------------------

 



Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2.            Activities To Be Performed.

 

2.1          Activities.  Liquidia agrees to retain Chasm, and Chasm agrees to
perform the services reasonably requested by Liquidia pursuant to the terms of
this Agreement (the “Activities”).  The Activities are to be performed by Chasm
personnel and, subject to the prior written consent of Liquidia, not to be
unreasonably withheld, Chasm subcontractors, including, utilization of the
resources and any Chasm Pre-Existing Intellectual Property necessary or useful
to complete the Activities.

 

2.2          Use of Subcontractors.  Prior to entering into any subcontractor
agreement, Chasm shall provide a copy, with the commercial terms redacted, of
any such proposed subcontract to Liquidia and receive Liquidia’s prior written
approval, which shall not be unreasonably withheld.  Any such agreement with
subcontractors shall prohibit disclosure of Confidential Information and assign
to Chasm all rights to any Liquidia Owned Intellectual Property developed by the
subcontractor pursuant to this Agreement which Chasm shall thereafter assign to
Liquidia as set forth in Sections 7.2, and require the subcontractor to license
to Chasm all Subcontractor Pre-Existing Intellectual Property that is used in
the Project or Deliverables which Chasm shall thereafter license to Liquidia in
accordance with Sections 7.3a and 7.3b, as applicable.

 

2.3          Changes.  This Agreement and any appendix or attachment may be
changed only by an agreement in writing signed by an authorized representative
of both parties.

 

2.4          Cooperation.  Each party shall generally provide such cooperation
as the other party reasonably requests regarding the Activities in accordance
with customary business practices.  Unless otherwise expressly agreed and as
otherwise set forth in this Agreement, such cooperation shall be provided
without cost to the other party.

 

2.5          Ownership of Equipment and Supporting Documentation.  Liquidia
shall own the entire right, title and interest to all equipment, machinery and
supporting documents, plans and reports for the equipment and machinery created
as a result of the performance of the Activities unless otherwise agreed to in
writing.  All material and information protectable by copyright are “works made
for hire,” as that term is defined in the 1976 Copyright Act as amended (title
17 of the United States Code).

 

3.            Compensation, Royalties and Expenses.   Liquidia’s payment
obligations to Chasm are limited to those expressly defined in the following
Sections 3.1, 3.2 and 3.3.

 

3.1          Compensation.  Liquidia agrees to pay Chasm for the Activities in
accordance with the compensation schedule for the Activities in Appendix A.

 

3.2          Expenses.  Liquidia agrees to reimburse Chasm for reasonable and
necessary travel and out-of-pocket expenses incurred in connection with the
performance of the

 





2

--------------------------------------------------------------------------------

 



Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Activities.  Reimbursement by Liquidia shall be made within thirty days (30)
after submission by Chasm to Liquidia of expense reports, with copies of
supporting documentation.

 

3.3          Royalties; Advanced Minimum Royalties.

 

3.3 a.      Advance Minimum Royalties.  Upon execution of this Agreement
Liquidia shall pay Chasm equal monthly installments of $[***] beginning on the
first full month after the Effective Date and continuing for the next
consecutive twenty (20) months for a total of $[***] as partial consideration
for entering into this Agreement with the significant obligations required of
Chasm (“Partial Prepayment of Future Royalties”).  In addition, upon the first
dosing of the first patient in the first Phase III clinical trial using a
Product (“Phase III Initiation”), $400,000 shall become due to Chasm by Liquidia
and payable by Liquidia to Chasm in equal monthly installments per month for the
immediately following twelve (12) consecutive months.  Together the above
Partial Prepayment of Future Royalties of $[***] and Phase III Initiation
payment of $400,000 shall be defined as the “Advanced Minimum Royalties”, which
shall apply as partial prepayment of future royalties and be credited against
the Cumulative Royalties payable by Liquidia to Chasm hereunder.

 

3.3.b       Future Royalties.

 

3.3.b.1.  Liquidia shall pay to Chasm (i) a royalty of [***] percent ([***]%) of
the Net Sales of all Products that incorporate, use, or result from using
Liquidia Owned Intellectual Property (the “Sales Royalty”) and (ii) a royalty of
[***] percent ([***]%) of all license fees and royalties received by Liquidia,
from a party other than Chasm or its subcontractors, for each sublicense of
Liquidia Owned Intellectual Property (the “License Fee”).

 

3.3.b.2  Notwithstanding the above, the License Fees in this Section 3.3.b shall
not be triggered or become due for any sublicense in the context of research
collaboration activities or licenses not related to commercialization
activities.

 

3.3.c.  During the term of this Agreement, the total maximum amount of monies to
be paid by Liquidia to Chasm under this Agreement (which amount includes the
Advanced Minimum Royalties, Sales Royalty, and License Fee) shall be $[***]
(“Cumulative Royalties”).  Upon Liquidia paying to Chasm the Cumulative
Royalties, no further monies shall be due under this Agreement and the license
grants in this Agreement shall become fully paid worldwide licenses according to
their terms.  For clarity, the Advanced Minimum Royalties, Sales Royalty, and
License Fee aggregate toward the Cumulative Royalties, however the Cumulative
Royalties do not include consulting fees or other service related compensation
paid by Liquidia to Chasm under this Agreement.

 

3.4          Payment Terms.  Liquidia shall pay each invoice set forth in the
compensation schedule in Appendix A, in full, within thirty (30) days of
Liquidia’s receipt of an accurate and reasonable invoice.  Any invoice payable
by Liquidia which remains unpaid after the due date shall accrue interest at a
rate of 1.0% per month.  Liquidia shall be liable for all collection expenses
incurred by Chasm for delinquent amounts, including without limitation
reasonable attorneys’ fees.

 





3

--------------------------------------------------------------------------------

 



Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3.5          Reports and Royalty Payments.  Commencing upon the
commercialization of the first Product triggering royalties under this
Agreement, within thirty (30) days following the last day of each calendar
quarter during the term, Liquidia shall deliver to Chasm a written report
showing, in reasonable detail, the royalties owed by such party to the other
party in such quarter accompanied by any royalty payments due and owing.

 

3.6          Audit Rights.  Each party shall have the right to audit the
relevant records of the other party upon reasonable notice and not more than
once annually to verify compliance with the terms of this Agreement.  Fees and
expenses incurred in connection with such audits will be borne by the auditing
party, unless such audit reveals that an error of five percent (5%) or more and
at least $2,500, in any payment was made during any given quarter, in which case
the fees and expenses incurred in connection with the audit during which such
error was discovered will be borne by audited party.  Any such audit shall occur
during regular business hours, and shall not unreasonably interfere with regular
business activities.

 

3.7          Records.  During the term of the Agreement and for three (3) years
after royalties are due and payable, each party shall maintain true and complete
books and records related to all royalty sales and applications.

 

4.            Work Rules.  Chasm and Chasm’s Representatives (as defined below)
agree to comply with Liquidia’s applicable work rules and regulations of which
Chasm is informed in writing, including any security requirements while on
Liquidia premises.  Chasm and Chasm’s Representatives further agree to comply
with all applicable governmental regulations and abide by Liquidia’s security
requirements while on Liquidia premises.

 

Each party agrees that when its clients and Representatives are present on the
premises of another party to this Agreement, they each shall comply with such
rules and regulations as are notified to them for the conduct of individuals on
those premises, and are subject to removal from the premises in the event they
fail to comply with such rules.

 

Each party acknowledges and agrees that some of its employees, consultants,
subcontractors or independent contractors will be performing work (the “Use
Party”) on each other party’s (the “Location Owner”) properties, including
laboratories.  Each party further acknowledges that the other parties perform
work for other clients, including the U.S. Government, where security and
confidentiality is an issue.  Therefore, the Use Party agrees that it will, if
directed by a Location Owner on whose property it is performing work, instruct
the Use Party’s staff, agents, officers, directors, employees, consultants,
subcontractors or independent contractors (its “Representatives”) who work on
the Location Owner’s property, to execute any additional confidentiality
agreements or appropriate documents as are deemed reasonably necessary by the
Location Owner.

 

5.            Representations, Warranties and Covenants.

 

5.1          Compliance with Other Agreements.  Chasm and Liquidia each
represent to the other that to each Party’s knowledge the execution of this
Agreement, the performance of

 





4

--------------------------------------------------------------------------------

 



Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

the obligations hereunder, and the licenses granted herein do not and will not
conflict with, result in the breach or termination of any provisions, or
constitute a default under, any agreement to which Chasm or Liquidia, as the
case may be, is or may be bound.

 

5.2          Necessary Licenses.  Chasm and Liquidia each represent and warrant
to the other that to each Party’s knowledge each has all necessary licenses from
subcontractors and licensors to perform the Activities, and to complete the
Deliverables in accordance with this Agreement.

 

5.3          Limited Warranty.  Chasm represents and warrants that, to its
knowledge and belief, (i) Chasm did not use or incorporate any proprietary
subcontractor, or other third party, intellectual property into the deliverables
generated and/or delivered to Liquidia under the Chasm Consulting Agreement;
(ii) Liquidia has the freedom to practice the deliverables generated and/or
delivered to Liquidia under the Chasm Consulting Agreement with respect to Chasm
pre-existing intellectual property and any intellectual property Chasm developed
under the Chasm Consulting Agreement; and (iii) Chasm has the skills and
experience necessary to perform the Activities required under this Agreement and
that it will use best efforts to the extent commercially reasonable, to perform
said Activities in a professional, competent and timely manner.

 

5.4          Additional Representations, Warranties and Covenants.

 

5.4.1       All respective former and current employees and subcontractors of
Chasm and Liquidia that have, have had, or will have access to confidential
information have executed written agreements prohibiting disclosure of
confidential information and assigning to each respective party, as applicable,
all rights to any and all intellectual property, including inventions made
during or derived from their relationship, to each respective party, as
applicable.

 

5.4.2       Each Party has taken and will continue to take commercially
reasonable precautions to protect the secrecy of its confidential information
and trade secrets.

 

5.4.3       Neither Party has been alleged to infringe or misappropriate any
intellectual property right of any other person or entity, there is no claim or
action served or threatened, alleging any such infringement or misappropriation
and neither party is aware of any such claim or action.

 

5.4.4       To the knowledge of the Parties, the operation of their respective
businesses as presently conducted does not infringe or misappropriate any
third-party intellectual property right.

 

5.4.5       Chasm represents that, to the best of its knowledge, neither it nor
any of its personnel has been debarred, and to the best of its knowledge, is not
under consideration to be debarred, by the U.S. Food and Drug Administration
from working in or providing consulting services to any pharmaceutical or
biotechnology company under the Generic Drug Enforcement Act of 1992.

 





5

--------------------------------------------------------------------------------

 



Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5.5          No Government Funding.  Chasm covenants that none of the Activities
performed by Chasm or its subcontractors under this Agreement shall be funded in
whole or in part by any government entity.

 

5.6          Additional Covenants.

 

5.6.1       Prior to incorporating into its Deliverables any third party
intellectual property of which Chasm is aware and that Chasm reasonably believes
the manufacture, use, sale, offer to sell, importation or other exploitation of
which would require Liquidia to obtain a further license, Chasm shall identify
such third party intellectual property to Liquidia.  Liquidia shall determine at
its sole discretion and notify Chasm, within a commercially reasonably time,
whether or not to incorporate such third party intellectual property into the
Deliverable.  If Liquidia notifies Chasm to incorporate such third party
intellectual property, Liquidia shall be responsible for procuring the necessary
license that would permit such third party intellectual property to be used in
the Project and the Deliverable.

 

5.6.2       At times reasonably requested by Liquidia, Chasm shall produce to
Liquidia a comprehensive list of: a) agreements related to intellectual property
of which Chasm is aware and reasonably believes affects or may affect the
Activities and/or the use of the Deliverables; and b) all agreements between
Chasm employees and their former employers or clients of which Chasm is aware,
after a reasonable investigation, and reasonably believes is related to
intellectual property that affects or may affect the Activities and/or the use
of the Deliverables.  All such information and agreements transferred under this
Agreement shall be treated as Chasm Confidential Information by Liquidia.

 

5.6.3       All future employees of Chasm, Chasm subcontractors, and Liquidia
that will have access to Confidential Information will execute written
agreements prohibiting disclosure of confidential information and assigning to
each respective party, as applicable, all rights to any and all intellectual
property, including inventions made during or derived from their relationship,
to each respective party, as applicable.

 

5.7          Disclaimer.  EXCEPT AS OTHERWISE STATED IN SECTIONS 5.1, 5.2, 5.3,
5.4, 5.5 AND 5.6 NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, OF ANY
KIND OR NATURE, WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE, TITLE OR
NON-INFRINGEMENT.

 

6.            Confidentiality.

 

6.1          Each party acknowledges that in the course of this Agreement it
will receive information about, and access to, trade secrets and other
confidential and proprietary information which is vital to the competitive
position and success of the other party to this Agreement.  The term
“Confidential Information” as used throughout this Agreement shall mean with
respect to a party, all proprietary information and technology of such party
that is disclosed to the other party under this Agreement, whether disclosed in
oral, written, graphic, or electronic form.  Notwithstanding the foregoing, all
information and technology generated under this

 





6

--------------------------------------------------------------------------------

 



Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Agreement, whether generated by one or both parties shall be deemed the
Confidential Information of the party that owns such information and technology
under the terms of this Agreement.

 

Except as expressly provided herein, the parties agree that, under this
Agreement and for ten (10) years thereafter, each party will keep completely
confidential and will not publish or otherwise disclose or use any Confidential
Information of the other party except in connection with the activities
contemplated by this Agreement without such other party’s prior written consent,
except for that portion of such information or materials that the receiving
party can demonstrate by competent tangible proof:

 

(a)          was already known or available to the receiving party, other than
under an obligation of confidentiality or non-use to the other party, at the
time of disclosure to the receiving party;

 

(b)          was part of the public domain, at the time of its disclosure to the
receiving party;

 

(c)          became part of the public domain, after its disclosure to the
receiving party through no fault of or breach of its obligations under this
Agreement by the receiving party;

 

(d)          was lawfully disclosed to the receiving party, other than under an
obligation of confidentiality or non-use, by a third party rightfully in
possession of the Confidential Information who had no obligation to the
disclosing party not to disclose such information to others;

 

(e)          was independently discovered or developed by or for the receiving
party without access to, use of, reference to, or reliance upon Confidential
Information belonging to the disclosing party; or

 

(f)           is required to be disclosed pursuant to any applicable law,
regulation, or legal order, provided that the receiving party has notified the
disclosing party upon learning of the possibility that disclosure could be
required pursuant to any such law, regulation, or legal order and has given the
disclosing party a reasonable opportunity to contest or limit the scope of such
required disclosure and has cooperated with the disclosing party toward this
end.

 

Notwithstanding the above, specific aspects or details of Confidential
Information will not be deemed to be within the public domain or in the prior
possession of the receiving party merely because the aspects or details of the
Confidential Information are embraced by general disclosures in the public
domain.  In addition, any combination of Confidential Information will not be
considered in the public domain or in the prior possession of the receiving
party merely because individual elements thereof are in the public domain or in
the prior possession of the receiving party unless the combination is in the
public domain or in the prior possession of the receiving party.

 

Each of the parties agrees that it shall provide Confidential Information
received from the other party only to the receiving party’s respective
directors, officers, employees, agents, and financial and legal advisors who
have a need to know such Confidential Information to assist the receiving party
with the activities contemplated by this Agreement and are under written
agreements of confidentiality at least as restrictive as those set forth in this
Agreement.

 

6.2          Return of Confidential Information.  Upon expiration or early
termination of this Agreement, each party shall return or destroy all
Confidential Information received by it

 





7

--------------------------------------------------------------------------------

 



Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

from the other party.  Notwithstanding the foregoing, each party shall be
allowed to keep one (1) archival copy of any Confidential Information of the
other party for record-keeping purposes only.

 

6.3          The Activities anticipated in this Agreement shall be performed by
Representatives who may be retained by each party.  Any individual who assists
in the performance of the Activities anticipated herein shall, prior to
providing any such assistance, have executed an agreement with its employer or
contracting party that is a signatory to this Agreement with terms no less
restrictive than the terms of this Agreement.

 

7.            Intellectual Property Rights and Licenses

 

7.1          Each party shall own its Pre-Existing Intellectual
Property.  Liquidia and/or Chasm or Chasm subcontractors from time to time may
invent and/or create and/or develop and/or license or otherwise acquire rights
and/or interests in intellectual property in performing the Activities,
including rights and interests in any inventions (whether patentable or not),
trade secrets, know how, and works of authorship fixed in any tangible medium of
expression, known or later developed, from which they can be perceived,
reproduced, or otherwise communicated, whether directly or with the aid of a
machine or device (whether registerable or not) in connection with performing
the Activities under this Agreement (“New Project IP”); provided that New
Project IP shall not include any Pre-Existing Intellectual Property.

 

7.2          With respect to New Project IP, Liquidia and Chasm agree that all
right, title and interest in New Project IP shall be owned by Liquidia
(“Liquidia Owned Intellectual Property”).  Chasm agrees to assign and hereby
does assign to Liquidia its entire right, title and interest to Liquidia Owned
Intellectual Property including all of Chasms rights to bring suit and recover
damages for past and future infringement.

 

7.3          a. Chasm grants Liquidia a perpetual, exclusive, sublicensable
worldwide license, in accordance with the terms of this Agreement, to make, have
made, use, offer to sell, sell, import, reproduce, prepare derivative works, and
distribute Chasm Pre-Existing Intellectual Property solely as incorporated into
the Activities and/or Deliverables for use or applications related to molded
particles and harvested molded particles (the “Liquidia Permitted Exclusive
Uses”).

 

b. Chasm grants Liquidia a perpetual, non-exclusive, sublicensable worldwide
license, in accordance with the terms of this Agreement, to make, have made,
use, offer to sell, sell, import, reproduce, prepare derivative works, and
distribute Chasm Pre-Existing Intellectual Property solely as incorporated into
the Activities and/or Deliverables for any use or application with Liquidia’s
PRINT platform technology other than molded particles and harvested molded
particles (the “Liquidia Permitted Non-exclusive Uses”).

 

7.4          All sublicenses shall include terms to protect the confidentiality
of Chasm Pre-Existing Intellectual Property with terms at least as restrictive
as this Agreement.

 





8

--------------------------------------------------------------------------------

 



Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7.5          Chasm may cause the exclusive license granted in Section 7.3 to
Liquidia Permitted Exclusive Uses to become non-exclusive when (a) after the
fourth anniversary of the Phase III Initiation if the cumulative of the Advanced
Minimum Royalties, Sales Royalty and License Fee paid by Liquidia to Chasm have
not exceeded $1,000,000 and Liquidia has failed to bring such cumulative total
payment to Chasm to $1,000,000 after thirty (30) days written notice from Chasm
and (b) after the eighth anniversary of the Phase III Initiation if Liquidia has
not paid Chasm the Cumulative Royalties and Liquidia has failed to satisfy the
Cumulative Royalties after thirty (30) days written notice from Chasm.

 

8.            Term and Termination.

 

8.1          Term.     This Agreement is in effect from the Effective Date until
the Activities are completed and accepted by Liquidia unless terminated earlier.

 

8.2          Termination.

 

8.2.1       Material Breach.  Either party may, upon giving thirty (30) days
written notice, terminate this Agreement for the other party’s breach of any of
its material obligations under this Agreement, provided that the breaching party
shall not have cured such breach within the thirty (30) day notice period.

 

8.2.2       Either party may terminate this Agreement for its convenience upon
giving sixty (60) days prior written notice to the other party.

 

8.2.3       Mutual Termination.   The parties may agree to terminate this
Agreement in a writing signed by both parties at any time prior to completion of
the Activities.

 

8.3          Effect of Termination.

 

8.3.1       Upon termination of this Agreement, each party shall promptly return
to the other party all Confidential Information of the other party and all
equipment and products owned or controlled by the other party in its possession
or under its control.

 

8.3.2       In the event of a material breach by Liquidia, all licenses granted
to Liquidia shall terminate, provided Liquidia does not cure such breach within
forty five (45) days following receipt of a detailed written notice of the
breach by Chasm.

 

8.3.3       In the event of a material breach by Chasm, Liquidia shall pay Chasm
for all reasonable out of pocket costs and expenses for Activities accepted
through the termination date subject to a set-off by Liquidia of costs
associated with Chasm’s material breach and all licenses granted to Liquidia
hereunder shall survive.

 

8.3.4       Should Liquidia terminate this Agreement under Section 8.2.2 for
convenience, all Liquidia Owned Intellectual Property created as of the date of
termination shall remain the property of Liquidia, all license rights and
obligations created under this Agreement

 





9

--------------------------------------------------------------------------------

 



Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

as of the date of termination shall survive the termination and Liquidia shall
pay Chasm (a) reasonable costs and expenses incurred by Chasm under this
Agreement through the termination date, and (b) the Advanced Minimum Royalties
under Section 3.3 a.

 

8.3.5       Should the parties terminate this Agreement under Section 8.2.3 for
mutual convenience, all Liquidia Owned Intellectual Property created as of the
date of termination shall remain the property of Liquidia, all license rights
and obligations created under this Agreement as of the date of termination shall
survive the termination and Liquidia shall pay Chasm reasonable costs and
expenses incurred by Chasm under this Agreement through the termination date.

 

8.3.6       For the avoidance of doubt, the Parties acknowledge that Liquidia’s
ownership rights with respect to Liquidia Owned Intellectual Property is and
shall be irrevocable and unaffected by any expiration or termination of this
Agreement for any reason.

 

8.4          Survival.  Sections 2.5, 3.3-3.7, 5, 6, 7, 8.3, 8.4, 9-15, and
18-19 shall survive the expiration or termination of this Agreement.

 

9.            Specific Performance.  Chasm and Liquidia each recognizes that
irreparable injury may be caused to the other by its violation or material
breach of Sections 6-7 of this Agreement, and Chasm and Liquidia each agrees
that, in the event of any such violation, in addition to such other rights and
remedies as may exist under this Agreement, the other may apply to any court of
law or equity having jurisdiction to enforce the specific performance of the
provisions hereof, and may apply for injunctive relief against any act which
would violate any such provisions.

 

10.          Limitation on Liability.  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, NEITHER PARTY SHALL BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL,
PUNITIVE OR SPECIAL DAMAGES (INCLUDING LOSS OF PROFITS, DATA, BUSINESS OR
GOODWILL), REGARDLESS OF WHETHER SUCH LIABILITY IS BASED ON BREACH OF CONTRACT,
TORT, STRICT LIABILITY, BREACH OF WARRANTIES, FAILURE OF ESSENTIAL PURPOSE OR
OTHERWISE, AND EVEN IF ADVISED OF THE LIKELIHOOD OF SUCH DAMAGES.  TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE LIABILITY OF CHASM FOR DIRECT
DAMAGES, REGARDLESS OF WHETHER SUCH LIABILITY IS BASED ON BREACH OF CONTRACT,
TORT, STRICT LIABILITY, BREACH OF WARRANTIES, FAILURE OF ESSENTIAL PURPOSE OR
OTHERWISE, UNDER THIS AGREEMENT OR WITH RESPECT TO THE ACTIVITIES SHALL IN NO
EVENT EXCEED THE AGGREGATE AMOUNT OF FEES WHICH CHASM RECEIVES IN CONNECTION
WITH THIS AGREEMENT.  THESE LIMITATIONS ARE INDEPENDENT OF ALL OTHER PROVISIONS
OF THIS AGREEMENT AND SHALL APPLY NOTWITHSTANDING THE FAILURE OF ANY REMEDY
PROVIDED HEREIN.

 

11.          Independent Contractor.  Chasm and Liquidia agree that Chasm shall
provide the Activities to Liquidia solely as an independent contractor.  This
Agreement is not intended to and should not be deemed to create an employment or
principal-agent relationship or joint venture between Chasm, or any of its
employees or contractors, and Liquidia, and neither party shall

 





10

--------------------------------------------------------------------------------

 



Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

have the right, power or authority to obligate, commit or incur any liability on
behalf of the other party or to otherwise act in any way as an agent or
representative of the other party or bind the other in any manner whatsoever.

 

12.          Bankruptcy.         The licenses granted in this Agreement
(“Licenses”) are licenses for intellectual property, as such term is defined in
Section 101 of Title 11 of the United States Code (the “Bankruptcy Code”).  The
parties acknowledge and agree that, upon the filing of a petition for relief
under the Bankruptcy Code by or against the Grantor (a “Filing”), whether such
Filing is voluntary or involuntary, it is intended that this Agreement and the
Licenses shall be subject to the provisions of Section 365(n) of the Bankruptcy
Code, and, as such, the parties shall retain and may fully exercise all of its
rights and elections provided thereunder.  In the event of a Filing, the parties
shall, promptly upon written request by the other party, comply with the
provisions of Section 365(n) of the Bankruptcy Code, including subsections
(3) and (4) thereof.

 

13.          Severability.  In the event any provision of this Agreement, in
whole or in part, is invalid, unenforceable or in conflict with the applicable
laws or regulations of any jurisdiction, such provision will be replaced, to the
extent possible, with a provision which accomplishes the original business
purposes of the provision in a valid and enforceable manner, and the remainder
of this Agreement will remain unaffected and in force provided, however, that if
without such invalid or unenforceable provision the fundamental mutual
objectives of the parties cannot be achieved, either party may terminate this
Agreement without penalty by written notice to the other.

 

14.          Governing Law; Headings; Counterparts.  This Agreement shall be
governed by and interpreted according to the laws of the State of Delaware
without regard for any choice or conflict of laws rule or provision that would
result in the application of the substantive law of any other jurisdiction.  The
headings of the several sections are for convenience only and are not intended
to be part of or to affect the meaning or interpretation of this
Agreement.  This Agreement may be executed in counterparts (all of which
counterparts shall constitute one and the same agreement) and may be executed by
facsimile transmission.

 

15.          Assignment; Successors & Assigns. This Agreement and the rights and
obligations hereunder may not be assigned in whole or in part by any party and
any such assignment shall be null and void; provided, however, that an
assignment may be made by any party to the surviving entity of a merger or
acquisition of substantially all of the assets of such party.  This Agreement
shall bind and inure to the benefit of all parties to this Agreement and their
respective successors and permitted assigns.

 

16.          Force Majeure.  Neither party will be liable for any delays or
failures in performance due to circumstances beyond its reasonable control.  In
the event that either party is prevented from performing due to causes beyond
its control, such party shall notify the other party, explaining the cause for
same and the dates or times for performance shall be extended for the period of
the delay and a reasonable additional time.

 





11

--------------------------------------------------------------------------------

 



Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

17.          Entire Agreement; Waiver.  This Agreement together with the
appendices and attachments thereto, sets forth the entire agreement between the
parties concerning the transactions and arrangements contemplated hereby, and
supersede all prior oral or written arrangements or agreements.  This Agreement
may be amended only by an instrument in writing signed by both parties and may
be waived only by an instrument in writing signed by the party against whom
enforcement of the waiver is sought. The waiver by either party of any breach of
this Agreement on one occasion shall not operate or be construed as a waiver of
any other breach on another occasion.

 

18.          Remedies.  Except as expressly provided herein, the remedies
provided in this Agreement are not and shall not be deemed to be exclusive and
shall be in addition to any other remedies that a Party may have at law or in
equity.

 

19.          Publicity.  Other than with respect to any internal reports or
reporting to federal, state, and local authorities for purposes of compliance
with legal reporting requirements (such as, for example, any appropriate
reporting to the U.S. Securities & Exchange Commission), neither Party shall,
without the express written consent of the other Party, use the name or mark of
the other Party in transacting business or issue any public reports, statements,
or releases pertaining to the transaction contemplated by this Agreement.

 

IN WITNESS WHEREOF, Liquidia and Chasm have duly executed this Agreement as of
the Effective Date.

 

Chasm Technologies, Inc.

 

Liquidia Technologies, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert F. Praino

 

By:

/s/ Bruce Boucher

Name:

Robert F. Praino

 

Name:

Bruce Boucher

Title:

Co-Founder

 

Title:

President & CFO

 





12

--------------------------------------------------------------------------------

 



Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

APPENDIX A

 

COMPENSATION SCHEDULE

 

Components of cost:

 

·



Consulting Activities rate will be $[***] per hour for the services of [***] and
$[***] per hour for all others. It is expected that the workload related to this
charge will be as needed as specified by Liquidia.

 

·



Engineering rates (other subcontractors as required) will be based on the
specific resource engaged (e.g. mechanical design, electrical design, third
party analytical services, machine shops, etc.).

 

·



Equipment enhancements or fabrication will be funded by Liquidia.

 

·



Travel expenses for Chasm and/or sub-contractors will be pre-approved and funded
by Liquidia.

 

 



13

--------------------------------------------------------------------------------

 



SEVENTH AMENDMENT TO LEASE AGREEMENT

 

THIS SEVENTH AMENDMENT TO LEASE AGREEMENT (this “Expansion Premises Amendment”)
is entered into effective as of the 1st day of November, 2018 (the “Effective
Date”), by and between DURHAM KTP TECH 4, LLC, a Delaware limited liability
company (“Landlord”), and LIQUIDIA TECHNOLOGIES, INC., a Delaware corporation
(“Tenant”), with reference to the following:

 

A.           GRE Keystone Technology Park One LLC (predecessor-in-interest to
Landlord) (“GRE”) and Tenant entered into that certain Lease Agreement dated
June 29, 2007, as amended by that certain Lease Modification Agreement No. 1
dated January 12, 2009, that certain Lease Modification Agreement No. 2 dated
December 17, 2010, that certain Third Amendment to Lease Agreement dated
June 25, 2014, that certain Fourth Amendment to Lease Agreement dated
November 17, 2015 (the “Fourth Amendment”), that certain Fifth Amendment to
Lease Agreement dated January 23, 2017 and that certain Sixth Amendment to Lease
Agreement dated June 9, 2017 (collectively, as amended, the “Existing Lease”),
covering approximately 36,831 rentable square feet known as Suite 100 on the
first floor (the “Existing Premises”) of Keystone Technology Park Building IV,
419 Davis Drive, Durham, North Carolina, 27560 (the “Building”).

 

B.           GRE assigned its interest in the Lease to LCFRE Keystone Technology
Park, L.P. which subsequently assigned its interest in the Lease to Landlord.

 

C.           Landlord and Tenant desire to amend the terms of the Existing Lease
to expand the Existing Premises and to modify certain other terms of the
Lease.  For purposes hereof, the Existing Lease as amended by this Expansion
Premises Amendment is referred to as the “Lease.”  All capitalized terms not
otherwise defined herein shall have the meanings set forth in the Existing
Lease.

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.            Recitals.  The recitals shall form a part of this Expansion
Premises Amendment.

 

2.            Expansion of the Premises.  Tenant desires to expand the Existing
Premises to include an additional eight thousand two hundred sixty-four (8,264)
rentable square feet commonly known as Suite 200 located in the Building, as
shown on Exhibit A attached hereto and incorporated herein by reference (the
“Expansion Premises”).  Effective as of the Expansion Premises Rent Commencement
Date (as defined in Section 4 of this Expansion Premises Amendment), the
Existing Premises shall be expanded by adding the Expansion Premises and the
term “Premises” under the Lease shall be redefined to be the Existing Premises
plus the Expansion Premises, totaling approximately 45,095 rentable square feet
of space (the “Revised Premises”).

 

3.            Lease Term;  Renewal Options.  Effective as of the Effective Date,
the Term of the Lease for the Expansion Space (the “Expansion Premises Term”)
shall be co-terminus with the Term of the Lease with respect to the Existing
Premises, which shall expire on October 31, 2026, subject to Tenant’s options to
extend the Term of the Lease pursuant to Section 5 of the Fourth Amendment which
right shall apply to the entire Revised Premises.

 

4.            Base Rent.  Commencing as of the earlier of: (i) the date on which
Tenant takes possession of any part of the Expansion Premises for the purposes
of conducting business; or (ii) June 1, 2019 (the “Expansion Premises Rent
Commencement Date”) and continuing through the Expansion Premises Term,

 





1

--------------------------------------------------------------------------------

 



Tenant shall, at the time and in the manner provided in the Lease, pay to
Landlord as Base Rent for the Revised Premises the amounts set forth in the
following rent schedule, plus any applicable tax thereon:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FROM

    

THROUGH

    

RATE

    

MONTHLY
BASE RENT

    

PERIOD
BASE RENT

 

Expansion Premises Rent Commencement Date

 

October 31, 2019

 

$

24.98 

 

$

93,872.76 

 

 

TBD

 

November 1, 2019

 

October 31, 2020

 

$

25.73 

 

$

96,691.20 

 

$

1,160,294.40 

 

November 1, 2020

 

October 31, 2021

 

$

26.50 

 

$

99,584.79 

 

$

1,195,017.48 

 

November 1, 2021

 

October 31, 2022

 

$

27.29 

 

$

102,591.13 

 

$

1,231,093.56 

 

November 1, 2022

 

October 31, 2023

 

$

28.11 

 

$

105,672.62 

 

$

1,268,071.44 

 

November 1, 2023

 

October 31, 2024

 

$

28.96 

 

$

108,829.27 

 

$

1,305,951.24 

 

November 1, 2024

 

October 31, 2025

 

$

29.82 

 

$

112,098.65 

 

$

1,345,183.80 

 

November 1, 2025

 

October 31, 2026

 

$

30.72 

 

$

115,443.20 

 

$

1,385,318.40 

 

 

5.            Additional Rent.  Tenant shall continue to pay the TICAM Expense
Adjustment for the Existing Premises as set forth in Section 4 of the Lease
until the Expansion Premises Rent Commencement Date.  Commencing on the
Expansion Premises Rent Commencement Date and continuing through the remainder
of the Expansion Premises Term, Tenant shall pay the TICAM Expense Adjustment
updated for the rentable square footage of the Revised Premises as set forth in
Section 4 of the Lease.

 

6.            Delivery of Expansion Space.  Tenant shall accept the Expansion
Space and all components thereof including, but not limited to, electrical and
mechanical in its presently existing “as-is”, “where-is”, with all faults
condition and Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Expansion Space
except as otherwise expressly set forth in the Tenant Work Letter attached
hereto as Exhibit B and incorporated herein by reference.  Notwithstanding
anything else contained in this Expansion Premises Amendment, Landlord shall
ensure the presently existing HVAC units at the Expansion Premises are delivered
in good working order. The acceptance of the Expansion Space in “as-is”
condition shall in no way limit Landlord’s repair obligations set forth in the
Lease.  The terms of the Existing Lease shall continue to control the
construction obligations of the parties with regard to the Existing Premises.

 

7.            Early Access to Expansion Premises.  Commencing on the Effective
Date, Tenant and its contractors shall have the right, at Tenant’s own risk and
at no charge but subject to the terms and conditions of Section 6.1 of the
Tenant Work Letter attached hereto as Exhibit B, to enter upon the Expansion
Premises, to install its furniture, fixtures, and equipment (including Tenant’s
data and telephone cabling and equipment) within the Expansion Premises.

 

8.            Broker.  Tenant represents and warrants that it has not been
represented by any broker or agent in connection with the execution of this
Expansion Premises Amendment, other than Foundry Commercial, as Tenant’s agent
(“Tenant’s Broker”), which Tenant’s Broker shall be compensated pursuant to a
separate written agreement.  Tenant shall indemnify and hold harmless Landlord
and its designated property management, construction and marketing firms, and
their respective partners, members, affiliates and subsidiaries, and all of
their respective officers, directors, shareholders, employees, servants,
partners, members, representatives, insurers and agents from and against all
claims (including costs of defense and investigation) of any other broker or
agent or similar party claiming by, through or under Tenant in connection with
this Expansion Premises Amendment.  Landlord represents and warrants that it has
not been represented by any broker or agent in connection with the execution of
this Expansion Premises Amendment except Longfellow Real Estate
Partners.  Landlord shall indemnify and hold harmless Tenant

 





2

--------------------------------------------------------------------------------

 



and its partners, members, affiliates and subsidiaries, and all of their
respective officers, directors, shareholders, employees, servants, partners,
members, representatives, insurers and agents from and against all claims
(including costs of defense and investigation) of any other broker or agent or
similar party claiming by, through or under Landlord in connection with this
Expansion Premises Amendment.

 

9.            Counterparts/Signatures.  This Expansion Premises Amendment may be
executed in counterparts.  All executed counterparts shall constitute one
agreement, and each counterpart shall be deemed an original.  The parties hereby
acknowledge and agree that electronic signatures, facsimile signatures or
signatures transmitted by electronic mail in so-called “pdf” format shall be
legal and binding and shall have the same full force and effect as if an
original of this Expansion Premises Amendment had been delivered.  Landlord and
Tenant (i) intend to be bound by the signatures (whether original, faxed or
electronic) on any document sent by facsimile or electronic mail, (ii) are aware
that the other party will rely on such signatures, and (iii) hereby waive any
defenses to the enforcement of the terms of this Expansion Premises Amendment
based on the foregoing forms of signature.

 

10.          Miscellaneous.  This Expansion Premises Amendment shall become
effective only upon full execution and delivery of this Expansion Premises
Amendment by Landlord and Tenant.  This Expansion Premises Amendment contains
the parties’ entire agreement regarding the subject matter covered by this
Expansion Premises Amendment, and supersedes all prior correspondence,
negotiations, and agreements, if any, whether oral or written, between the
parties concerning such subject matter.  There are no contemporaneous oral
agreements, and there are no representations or warranties between the parties
not contained in this Expansion Premises Amendment.  Except as modified by this
Expansion Premises Amendment, the terms and provisions of the Lease shall remain
in full force and effect, and the Lease, as modified by this Expansion Premises
Amendment, shall be binding upon and shall inure to the benefit of the parties
hereto, their successors and permitted assigns.  To the extent of any conflict
between the terms of this Expansion Premises Amendment and the Lease, this
Expansion Premises Amendment shall control.

 

[Signatures to follow]

 





3

--------------------------------------------------------------------------------

 



LANDLORD AND TENANT enter into this Expansion Premises Amendment as of the
Effective Date specified below Landlord’s signature.

 

 

LANDLORD:

 

 

 

 

DURHAM KTP TECH 4, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Jamison N. Peschel

 

Name:

Jamison N. Peschel

 

Title:

Authorized Signatory

 

 

 

 

Effective Date: November 1, 2018

 

 

 

 

TENANT:

 

 

 

 

LIQUIDIA TECHNOLOGIES, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Rob Lippe

 

Name:

Rob Lippe

 

Title:

COO

 

 



4

--------------------------------------------------------------------------------

 



EXHIBIT A

 

DEPICTION OF THE EXPANSION PREMISES

 

Picture 1 [lqda20181231ex10207b44b001.jpg]

 

KEYSTONE TECH 4

 

419 Davis Drive, Suite 200

 

8,264 RSF

 



A-1

--------------------------------------------------------------------------------

 



EXHIBIT B

 

TENANT WORK LETTER

 

This Tenant Work Letter sets forth the terms and conditions relating to the
construction of improvements in the Expansion Premises.  All references in this
Tenant Work Letter to Articles or Sections of “this Expansion Premises
Amendment” shall mean the relevant portion of the Expansion Premises Amendment
to which this Tenant Work Letter is attached as Exhibit A and of which this
Tenant Work Letter forms a part, and all references in this Tenant Work Letter
to Sections of “this Tenant Work Letter” shall mean the relevant portion of this
Tenant Work Letter.

 

1.            LANDLORD’S CONSTRUCTION IN THE EXPANSION PREMISES

 

1.1          Landlord Work.  None.

 

2.            TENANT IMPROVEMENTS

 

2.1          Tenant Improvements Allowance.  Tenant shall be entitled to a
tenant improvement allowance (the “Tenant Improvements Allowance”) in the
maximum aggregate amount of $950,360.00  (i.e.,  $115.00 per rentable square
foot of the Expansion Premises) (the “Maximum Allowance Amount”) for the hard
costs and customary soft costs incurred by Tenant including, without limitation
out-of-pocket architectural and engineering fees and a one and one-half percent
(1.5%) project management fee payable to Landlord or its affiliates and permits,
relating to the design and construction of Tenant’s improvements which are to be
permanently affixed to the Expansion Premises (the “Tenant Improvements”).  In
no event shall Tenant be permitted to use any excess Tenant Improvements
Allowance toward the Base Rent or any soft costs that are not directly related
to the design and construction within the Expansion Premises.  In no event shall
Landlord be obligated to make disbursements pursuant to this Tenant Work Letter
in a total amount which exceeds the Maximum Allowance Amount.  All Tenant
Improvements for which the Tenant Improvements Allowance has been made available
shall be deemed Landlord’s property under the terms of the Lease.  Tenant must
fully utilize the Tenant Improvements Allowance within twelve (12) months after
the Effective Date of this Expansion Premises Amendment (such period to be
extended by any delays caused by Landlord, its agents, employees, architects
and/or contractors in the development and approval of the final space plan
and/or the construction documents and/or delays in the submission and pursuit of
permits and the construction of the Tenant Improvements, provided, however,
Tenant shall notify Landlord in writing of the claimed estimated length of such
Landlord delay within ten (10) business days after its occurrence and Landlord
may elect by written notice delivered to Tenant within ten (10) business days
thereafter to dispute the claimed estimated Landlord delay) and any amounts
unutilized by such date shall be deemed forfeited by Tenant.

 

2.2          Disbursement of the Tenant Improvements Allowance.  Except as
otherwise set forth in this Tenant Work Letter, the Tenant Improvements
Allowance shall be disbursed by Landlord (each of which disbursements shall be
made pursuant to Landlord’s reasonable disbursement process) for costs incurred
by Tenant related to the construction of the Tenant Improvements and for the
following items and costs (collectively, the “Tenant Improvements Allowance
Items”):  (i) payment of the fees of the “Architect” as that term is defined in
Section 3.1 of this Tenant Work Letter in connection with the preparation and
review of the “Construction Documents,” as that term is defined in Section 3.1
of this Tenant Work Letter; (ii) payment of the project management fee described
above, (iii) the cost of any changes to the Construction Documents or Tenant
Improvements required by all applicable building codes (the “Code”) enacted
after approval of the Construction Documents, (iv) costs payable to the
Contractor and any subcontractors, and (v) other costs incurred in connection
with the Tenant Improvements to the

 





B-1

--------------------------------------------------------------------------------

 



extent the same can be paid using the Tenant Improvements Allowance pursuant to
the specific provisions of this Tenant Work Letter.

 

Once Landlord is required to disburse any portion of the Tenant Improvement
Allowance as noted above, Landlord shall disburse the applicable portion of the
Tenant Improvements Allowance within thirty (30) calendar days of a Payment
Request (as hereinafter defined), an amount equal to the portion of the actual
costs and expenses Tenant has incurred and paid in connection with the
construction of the Tenant Improvements to date, which are to be paid for from
the Tenant Improvement Allowance provided the following conditions have been
satisfied:

 

(1)          Tenant has delivered to Landlord a payment request (“Payment
Request”) in a form reasonably satisfactory to Landlord specifying the work
which has been completed; and

 

(2)          Tenant’s general contractor and/or architect shall have submitted
an application for payment and sworn statement substantially in the form of AIA
Document G702 and AIA Document G703; and

 

(3)          Tenant has submitted to Landlord lien waivers or partial lien
waivers from all contractors, subcontractors, artchitects, and materialmen who
performed such work to cover the work included under the Payment Request and all
prior work Tenant was required to pay for before utilizing the Tenant
Improvements Allowance.

 

Notwithstanding anything herein to the contrary, the Tenant Improvements
Allowance must be requested by Tenant, if at all, in accordance with this
paragraph on or before the date that is one (1) year following the Effective
Date of this Expansion Premises Amendment, and any portion not requested by such
date may no longer be utilized by Tenant and shall be deemed forfeited to
Landlord.

 

3.            CONSTRUCTION DOCUMENTS

 

3.1          Selection of Architect/Construction Documents.  Tenant shall retain
Integrated Designs, PA (collectively, the “Architect”) as subcontractors to
prepare the “Construction Documents,” as that term is defined in this
Section 3.1 for the Tenant Improvements, together with the consulting engineers
selected by the Architect and reasonably approved by Landlord.  Tenant may
retain another Architect or Architects from time to time, provided, however,
that any such other Architects shall be subject to Landlord’s reasonable
approval.  The plans and drawings to be prepared by Architect hereunder shall be
known collectively as the “Construction Documents.”  All Construction Documents
shall comply with the drawing format and specifications as determined by
Landlord, and shall be subject to Landlord’s and Tenant’s approval.  Landlord
may hire an architectural firm to conduct a peer review, and the fees associated
with this peer review shall be paid from the Tenant Improvements Allowance.

 

Landlord has no obligation to approve any Tenant Change or any Tenant
Improvements not shown on the plans previously approved by Landlord and Tenant
or reasonably inferable therefrom if, in Landlord’s reasonable judgment, such
Tenant Improvements (i) would materially increase the cost of performing any
other work in the Building, unless in each case Tenant agrees to pay such costs
based on Tenant’s Change Estimate Notice (as defined below), (ii) are
incompatible with the design, quality, equipment or systems of the Building or
otherwise require a change to the existing Building systems or structure, each
in a manner that would not otherwise be required in connection with the
improvements contemplated by the Fit Plan (as defined below), (iii) is not
consistent the first class nature of the Building, or (iv) otherwise do not
comply with the provisions of the Lease.

 





B-2

--------------------------------------------------------------------------------

 



3.2          Final Space Plan.  Tenant has approved the preliminary space plan
prepared by the Architect attached as Attachment 1 hereto (the “Fit
Plan”).  Tenant shall use commercially reasonable efforts to cause the Architect
to prepare a space plan for the Expansion Premises which space plan shall be
reasonably consistent with the Fit Plan and shall include a layout and
designation of all labs, offices, rooms and other partitioning, their intended
use, and equipment to be contained therein, and shall deliver the space plan to
Landlord and Tenant for their approval. Landlord shall review and provide any
changes to the space plan within five (5) business days of receipt
thereof.  Once Landlord and Tenant approve the final space plan, the space plan
shall be considered final (the “Final Space Plan”).

 

3.3          Construction Documents.  Tenant shall cause the Architect to
complete final Construction Documents consistent with the Final Space Plan and
shall submit the same to Landlord and Tenant for their approval.  Landlord shall
review and provide any changes to the construction documents within five
(5) business days of receipt thereof, and the Tenant shall use reasonable
efforts to cause the Architect to prepare and circulate modified documents
within ten (10) business days of its receipt of any requested changes from
Tenant or Landlord. Such process of submittal and response within the time frame
specified in the preceding sentence shall continue until each of Landlord and
Tenant gives written approval to such documents, and the Construction Documents
shall be considered final once approved by the Landlord and the Tenant. In no
event may either Tenant or Landlord require any changes that are inconsistent
with the Final Space Plan.  The Construction Documents shall comply with
applicable laws existing on the date of this Tenant Work Letter and which may be
enacted prior to approval of completed Construction Documents. Subject to the
provisions of Sections 3.1 and 5.4 of this Tenant Work Letter, Tenant may, from
time to time, by written request to Landlord on a form reasonably specified by
Landlord (“Tenant Change”), request a change in the Tenant Improvements shown on
the Construction Documents, which approval shall not be unreasonably withheld or
conditioned, and shall be granted or denied within five (5) business days after
delivery of such Tenant Change to Landlord.

 

3.4          Permits.  The Construction Documents as approved (or deemed
approved) pursuant to Section 3.3 shall be the “Approved Working
Drawings”.  Following approval or deemed approval of the Cost Proposal, as
described below, Tenant shall promptly thereafter submit or cause to be
submitted, the Approved Working Drawings to the appropriate municipal
authorities for all applicable building permits necessary to allow “Contractor,”
as that term is defined in Section 4.1, below, to commence and fully complete
the construction of the applicable Tenant Improvements (the “Permits”).

 

4.            CONSTRUCTION OF THE TENANT IMPROVEMENTS

 

4.1          Contractor.  A contractor designated by Tenant and approved by
Landlord (“Contractor”) shall construct the Tenant Improvements.

 

4.2          Cost Proposal.  After the Approved Working Drawings are approved by
Landlord and Tenant, Tenant shall provide Landlord with a cost proposal (or cost
proposals) in accordance with the Approved Working Drawings, which cost
proposal(s) shall include, as nearly as possible, the cost of all Tenant
Improvements Allowance Items to be incurred by Tenant in connection with the
design and construction of the Tenant Improvements and shall include a so-called
guaranteed maximum price proposal from Tenant’s Contractor (collectively, the
“Cost Proposal”), which Cost Proposal shall include, among other things, the
Contractor’s fee, general conditions, and a reasonable contingency.  The Cost
Proposal may include early trade release packages for long lead time matters
such as mechanical equipment.  In connection with the Cost Proposal, Tenant
shall cause the Contractor to solicit at least three (3) bids from each
subcontractor trade for which the total cost is expected to exceed
$10,000.00.  Landlord may review bid packages at Landlord’s request.  In the
case of each bid request, Tenant will accept the lowest responsible bid, unless
Landlord and Tenant reasonably determine otherwise.

 





B-3

--------------------------------------------------------------------------------

 



4.3          Construction of Tenant Improvements by Contractor.

 

4.3.1       Intentionally Deleted.

 

4.3.2       Tenant’s Retention of Contractor.  Tenant shall independently retain
Contractor to construct the Tenant Improvements in accordance with the
applicable Approved Working Drawings and the applicable Cost Proposal.  Landlord
shall be entitled to review the Tenant’s construction contract with the
Contractor upon Landlord’s written request. Tenant shall manage the Contractor
in its performance of the construction work and endeavor to oversee the
Contractor’s performance of its work to protect Landlord from construction
defects.

 

5.            COMPLETION OF THE TENANT IMPROVEMENTS

 

5.1          Substantial Completion.  Tenant shall give Landlord at least twenty
(20) days prior written notice of the date that Tenant reasonably anticipates
that the Tenant Improvements will be Substantially Complete (as defined
below).  For purposes of this Lease, “Substantial Completion” shall occur upon
the completion of construction of the Tenant Improvements substantially pursuant
to the Approved Working Drawings for such Tenant Improvements (each as
reasonably determined by Landlord), with the exception of any punch list items.

 

5.2          Intentionally omitted.

 

5.3          Intentionally omitted.

 

5.4          Tenant Changes.  Landlord may, but shall not be obligated to,
approve any Tenant Change on the condition that Tenant shall pay in full, in
advance (or cause to be paid in full from the Tenant Improvements Allowance),
any and all additional costs or expenses associated with the approval of said
Tenant Change.  If Tenant shall request any Tenant Change, Tenant shall provide
Landlord in writing (a “Tenant’s Change Estimate Notice”) the estimated costs of
design and/or construction of the Tenant Improvements that Tenant determines
will be incurred as a consequence of such Tenant Change on an order of magnitude
basis on account of such proposed Tenant Change.  The cost of any Tenant Change
shall be determined on a net basis; i.e. taking into account the savings, if
any, resulting from such Tenant Change.

 

5.5          Delay Not Caused by Parties.  Neither the Landlord nor Tenant shall
be considered to be in default of the provisions of this Tenant Work Letter for
delays in performance due to Force Majeure.

 

6.            MISCELLANEOUS

 

6.1          Tenant’s Entry Into the Expansion Premises.  Tenant shall comply
with and perform, and shall cause its employees, agents, contractors,
subcontractors, material suppliers and laborers to comply with and perform, all
of Tenant’s insurance and indemnity obligations and other obligations governing
the conduct of Tenant at the Property under this Lease.

 

Any independent contractor of Tenant (or any employee or agent of Tenant)
performing any work or inspections in the Expansion Premises shall be subject to
all of the terms, conditions and requirements contained in the Lease and, prior
to such entry, Tenant shall provide Landlord with evidence of the insurance
coverages required below.

 

6.2          Tenant’s Representative.  Tenant has designated Matt Carey and
Michael Hunter as its sole representatives with respect to the matters set forth
in this Tenant Work Letter, who, until further notice to

 





B-4

--------------------------------------------------------------------------------

 



Landlord, shall have full authority and responsibility to act on behalf of the
Tenant as required in this Tenant Work Letter.

 

6.3          Landlord’s Representative.  Landlord has designated J. Randal Long
as its sole representative with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

 

6.4          Intentionally omitted.

 

6.5          General.  This Tenant Work Letter shall not be deemed applicable to
any additional space added to the Expansion Premises at any time or from time to
time, whether by any options under the Lease or otherwise, or to any portion of
the Premises or any additions to the Premises in the event of a renewal or
extension of the original Lease Term, whether by any options under the Lease or
otherwise, unless and to the extent expressly provided in the Lease or any
amendment or supplement to the Lease that such additional space is to be
delivered to Tenant in the same condition the initial Expansion Premises is to
be delivered.

 

6.6          Insurance.  Prior to the commencement of the Tenant Improvements,
Tenant shall provide Landlord with evidence that Tenant carries Builder’s All
Risk insurance in an amount approved by Landlord covering the construction of
such Tenant Improvements, and such other insurance as Landlord may reasonably
require, it being understood and agreed that all of such Tenant Improvements
shall be insured by Tenant pursuant to the Lease immediately upon completion
thereof.  In addition, Tenant’s contractors, subcontractors, and architects
shall be required to carry Commercial General Liability Insurance in an amount
approved by Landlord and otherwise in accordance with the requirements of the
Lease and such general liability insurance shall name the Landlord as additional
insured. Landlord may, in its discretion, require Tenant to obtain and record a
statutory form of lien bond, or obtain performance and payment bonds, or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Tenant Improvements and naming Landlord
as a co-obligee, in each case in form and substance reasonably satisfactory to
Landlord. In addition, Tenant’s contractors and subcontractors shall be required
to carry workers compensation insurance with a waiver of subrogation in favor of
Landlord.

 





B-5

--------------------------------------------------------------------------------

 



Attachment 1

 

Tenant’s Fit Plan

 

Picture 2 [lqda20181231ex10207b44b002.jpg]

 

B-6

--------------------------------------------------------------------------------